Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8-30-21 has been entered and fully considered by the examiner.

Rejoined Claims
Claims 1 and 8 are allowable.  Claim 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species A, B, C, D, E, and F as set forth in the Office action mailed on 06 October 2020, is hereby withdrawn and claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kim and An disclose a display apparatus as discussed previously.  However, the claim now includes the additional limitation “wherein the first gate electrode of the first transistor extends from the third capacitor electrode of the capacitor.”
Although Kim discloses wherein an element extends from the third capacitor electrode of the capacitor (200 is formed of the same material, and on the same layer, and electrically connected to third capacitor electrode 220, see [0077]), Kim and An fail to teach specifically wherein the extending element is specifically “the first gate electrode of the first transistor.” 

Kwon discloses wherein a gate electrode is on the same layer, and formed in the same process as a bottom capacitive electrode (see Fig. 3, with gate electrode 133 and capacitor electrode 132 formed at the same time).

However, none of the currently cited references teaches or suggest wherein a “the first gate electrode” of a transistor with two gate electrodes extends from a “third capacitor electrode of the capacitor” when combined with each of the other currently cited limitations.

Claims 2-4, 6, 7, and 9-20 are dependent upon claim 1, and so are allowable for the same reasons.

Regarding claim 8, Kim and An disclose a display apparatus as discussed previously, and Kim further discloses wherein the second gate electrode (400) and the first capacitor electrode of the capacitor are disposed in the same layer (400 is on the same layer as 420, see [0083]), and
 the first electrode and the second electrode of the first transistor and the second capacitor electrode of the capacitor are disposed in a same layer (both sides of 510, and 520, are all disposed in the same layer above 450).
However, Kim and An fail to teach or suggest wherein the first gate electrode of the first transistor and the third capacitor electrode of the capacitor are disposed in a same layer.

Kwon discloses wherein a gate electrode is on the same layer as a bottom capacitive electrode (see Fig. 3, with gate electrode 133 and capacitor electrode 132 formed at the same time).

However, none of the currently cited references teaches or suggest wherein a “the first gate electrode” of a transistor with two gate electrodes is disposed in a same layer as a “third capacitor electrode of the capacitor” when combined with each of the other currently cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691